Citation Nr: 1402056	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-27 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In July 2013, the Veteran testified at a central office hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all healthcare providers, both VA and non-VA, who have treated him for the claimed migraine headaches since his discharge from service.  

Ask him to provide authorization to enable VA to obtain all pertinent records from the Maryland Correctional Facility in Hagerstown, where he was incarcerated for 8 years and 3 months. 

All records/ responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO should clarify whether the Veteran received disability ($123.00) then take appropriate steps to contact the Social Security Administration (SSA) or state agency and obtain copies of the medical records and a copy of any determination awarding benefits. If the records are not available, make a notation to that effect in the claims folder.

3.  The RO then should schedule the Veteran for an examination in order to ascertain the nature and likely etiology of the claimed migraine headaches.  The claims folder must be made available to the examiner and he/she should comment on the Veteran's presumed exposure to contaminated water during his period of service.  

The examiner should perform all necessary tests and render all appropriate diagnoses.  The examiner should opine as to whether it is at least as likely as not that the Veteran's claimed migraine headaches were a consequence of exposure to contaminated water during service or any other service incident.  A complete explanation must be provided for each opinion expressed.  The examiner must also discuss the recent August 2013 private opinions and any other favorable opinion in the record.

4.  The RO/AMC should conduct any other development it deems necessary. Then readjudicate the claim. If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


